

116 HR 1339 IH: The Mass Violence Prevention Act of 2019
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1339IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Mr. Collins of Georgia (for himself, Mr. Sensenbrenner, Mr. Steube, Mr. Cline, Mr. Armstrong, Mrs. Lesko, Mr. Reschenthaler, Mr. Woodall, Mr. Barr, Mr. Mitchell, Mr. David P. Roe of Tennessee, Mr. Gibbs, Mr. Collins of New York, Mr. Flores, Mr. Bacon, Mr. Meadows, Mr. Stivers, Mr. Stauber, Mr. Estes, Mr. Hudson, Mr. Smucker, Mr. McKinley, Mr. Steil, Mr. Moolenaar, Mr. Yoho, Mr. Joyce of Ohio, Mr. Rodney Davis of Illinois, Mr. Budd, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo enhance penalties for theft of a firearm from a Federal firearms licensee, to establish a Mass
			 Violence Prevention Center, and for other purposes.
	
 1.Short titleThis Act may be cited as the The Mass Violence Prevention Act of 2019 or the MVP Act of 2019. IFederal Firearms Licensee Protection 101.Short titleThis title may be cited as the Federal Firearms Licensee Protection Act of 2019.
 102.Amendments to enhance certain penaltiesSection 924 of title 18, United States Code, is amended— (1)by striking subsection (i) and inserting the following:
					
						(i)
							(1)
 (A)A person who knowingly violates section 922(u), or attempts to do so, shall be fined under this title, imprisoned not more than 20 years, or both.
 (B)In the case of a violation described in subparagraph (A) that occurs during the commission of— (i)a burglary, the term of imprisonment shall be not less than 3 years; or
 (ii)a robbery, the term of imprisonment shall be not less than 5 years. (2)In this subsection—
 (A)the term burglary means the unlawful entry into, or remaining in, the business premises of a licensed importer, licensed manufacturer, or licensed dealer with the intent to commit a crime; and
 (B)the term robbery has the meaning given the term in section 1951(b).; and (2)in subsection (m), by inserting or attempts to do so, after or licensed collector.
				103.Crime of violence
 (a)Amendment to the definition of crime of violenceSection 924(c)(3)(B) of title 18, United States Code, is amended— (1)by striking by its nature, involves and inserting , based on the facts underlying the offense, involved; and
 (2)by striking may be used and inserting may have been used. (b)Application (1)In generalThe amendments made by this section shall apply to any offense committed on or after the date of the enactment of this Act.
 (2)Rule of constructionThe amendments made by this section shall not be construed to create any right to challenge a sentence imposed before the date of the enactment of this Act under section 924 of title 18, United States Code.
					IIMass Violence Prevention Center
 201.Mass Violence Prevention CenterPart G of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10211 et seq.) is amended by adding at the end the following:
				
					702.Mass Violence Prevention Center
 (a)EstablishmentThere is established in the Department of Justice a Mass Violence Prevention Center, which shall be supervised by the Director of Mass Violence Prevention (in this section referred to as the Director), who shall be appointed by the Director of the Federal Bureau of Investigation with the approval of the President.
 (b)Authority of FBI DirectorThe Director of the Federal Bureau of Investigation shall have authority, direction, and control over the Mass Violence Prevention Center and the Director of Mass Violence Prevention.
 (c)ReportingNot later than 1 year after the date of the enactment of this section, and annually thereafter, the Director shall submit a report to the Attorney General with respect to the following matters:
 (1)The budget and programs of the Mass Violence Prevention Center. (2)The activities of the Director under subsection (f).
 (3)The conduct of intelligence operations implemented by other elements of the intelligence community. (d)PurposeThe purpose of the Mass Violence Prevention Center shall be as follows:
 (1)To serve as the primary organization in the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States Government pertaining to threats of mass violence.
 (2)To conduct strategic operational planning for mass violence prevention, integrating all instruments of Federal, State, and local law enforcement.
 (3)To recommend roles and responsibilities to Federal, State, and local law enforcement partners as part of its strategic operational planning duties to lead departments or agencies, as appropriate, for mass violence prevention that are consistent with applicable law and that support strategic operational plans for mass violence prevention.
 (4)To ensure that Federal, State, and local law enforcement agencies, have access to and receive all-source intelligence support needed to execute plans to prevent mass violence or perform independent, alternative analysis on threats of mass violence, or for other purposes, as appropriate.
 (5)To serve as the central and shared knowledge bank on known and suspected perpetrators of mass violence, as well as the perpetrator’s goals, strategies, capabilities, and networks of contacts and support.
 (e)Duties and responsibilities of DirectorThe Director shall— (1)provide strategic operational plans for mass violence prevention efforts of the United States Government and for the effective integration of mass violence intelligence and operations across agency boundaries;
 (2)advise the Attorney General on the extent to which the mass violence prevention program recommendations and budget proposals of the departments, agencies, and elements of the United States Government conform to the priorities established by the President.
 (3)disseminate mass violence threat information, including a current mass violence threat analysis, to the President, the Vice President, the Attorney General, the Secretary of Homeland Security, and other officials of the executive branch as appropriate, and to the appropriate committees of Congress;
 (4)support the Department of Justice, and other appropriate agencies, in fulfillment of their responsibilities to disseminate mass violence threat information, consistent with applicable law, Executive orders, and other Presidential guidance to State and local government officials, and other entities, and coordinate dissemination of mass violence threat information to State and local law enforcement agencies as approved by the Attorney General;
 (5)consistent with priorities approved by the President, establish requirements for the intelligence community for the collection of mass violence threat information; and
 (6)perform such other duties as the Attorney General may prescribe or are prescribed by law. (f)Resolution of disputesThe Attorney General shall resolve disagreements between the Mass Violence Prevention Center and the head of a department, agency, or element of the United States Government on designations, assignments, plans, or responsibilities under this section. The head of such a department, agency, or element may appeal the resolution of the disagreement by the Attorney General to the President..
			IIIAdditional United States Attorneys for Project Safe Neighborhoods
 301.Additional assistant United States attorneysThere are authorized to be appropriated for each of fiscal years 2020, 2021, 2022, 2023, and 2024, $10,000,000 for the appointment of not fewer than 50 assistant United States attorneys in such districts as the Attorney General determines appropriate, based on the incidence of firearms-related violence. The duties of any assistant United States attorney appointed under this section shall, for fiscal years 2020 through 2024, consist solely of assisting in the implementation of Project Safe Neighborhoods in that district.
			